DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Amendment
In response to the amendment received March 2, 2021:
Claims 1-16 are pending.
The core of the previous rejection is maintained with slight changes made in light of the new claims. 
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-11 and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-11 of U.S. Patent No. 10,199,624. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Patented claim 6 reads on pending claims 7-9
Patented claim 5 reads on pending claim 10
Patented claim 7 reads on pending claim 11
Patented claim 11 reads on pending claims 13 and 14.
Claim Rejections - 35 USC § 103
Claim 1-2 and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitoh et al. (WO 2016/076047), using US 2017/0077476 as the English translation, in view of Gerald et al. (US 8,541,129).
Regarding Claim 1, Kitoh et al. teaches a separator structure with a dense membrane of the solid electrolyte (i.e. functional layer), made of layered double hydroxide (Para. [0059]) with an average porosity of 3.5 % (Para. [0125]), lines 9-11).
Kitoh et al. does not teach an average pore diameter of the functional layer.
However, Gerald et al. teaches a specialized material layer (i.e. functional layer) as a separator-electrolyte (in solid state, Col. 3, lines 29-33) with pores having diameters ranging from 2 nm to 150 nm (i.e. overlapping with 100 nm or less) (Col. 2, lines 62-65).
 a functional layer as a separator suitable for use in a solid electrolyte battery as taught by Gerald et al., with Kitoh et al. would yield the predictable result of a functional layer as a separator suitable for use in a solid electrolyte battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine the functional layer pore diameter a functional layer as a separator suitable for use in a solid electrolyte battery.  as taught by Gerald et al., with Kitoh et al., as the combination would yield the predictable result of a functional layer as a separator suitable for use in a solid electrolyte battery. .  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Additionally, Gerald et al. teaches that membranes with pore diameters less than 5 nm are unpractical, as they are difficult to manufacture and can be difficult to chemically modify (Col. 7, lines 3-6) and thus, the average pore diameter is merely a discovery of optimum or workable range involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05). 

Regarding Claim 2, Kitoh et al. as modified by Gerald et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kitoh et al. teaches a separator structure with a dense membrane of the solid electrolyte (i.e. functional layer), made of layered double hydroxide (Para. [0059]) with an average porosity of 3.5 % (Para. [0125]), lines 9-11).
Kitoh et al. does not teach an average pore diameter of the functional layer.
However, Gerald et al. teaches a specialized material layer (i.e. functional layer) as a separator-electrolyte (in solid state, Col. 3, lines 29-33) with pores having diameters ranging from 2 nm to 150 nm (i.e. overlapping with 10 to 50 nm) (Col. 2, lines 62-65). 
See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Gerald et al. cited herein. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Additionally, Gerald et al. teaches that membranes with pore diameters less than 5 nm are unpractical, as they are difficult to manufacture and can be difficult to chemically modify (Col. 7, lines 3-6) and thus, the average pore diameter is merely a discovery of optimum or workable range involving only routine skill in the art. It has been held that when the general conditions are disclosed in the art, discovering the optimum 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Regarding Claim 6, Kitoh et al. teaches all of the elements of the current invention in claim 1.
Kitoh et al. further teaches a helium permeability of the functional layer of 10 cm/min-atm or less (Table 1, Sample No. 1-6)
Regarding Claim 7, Kitoh et al. teaches all of the elements of the current invention in claim 1.
Kitoh et al. teaches the inorganic solid electrolyte in layer form comprising a thickness of preferably 5 micrometers or less and 2 micrometers or more (Para. [0060], lines 17-27) (i.e. 100 micrometers or less)
Regarding Claim 8, Kitoh et al. teaches all of the elements of the current invention in claim 1.
Kitoh et al. teaches the inorganic solid electrolyte in layer form comprising a thickness of preferably 5 micrometers or less and 2 micrometers or more (Para. [0060], lines 17-27) (i.e. 50 micrometers or less)
Regarding Claim 9, Kitoh et al. teaches all of the elements of the current invention in claim 1.

Regarding Claim 10,  Kitoh et al. teaches all of the elements of the functional layer according to claim 1 as explained above, incorporated herein but not reiterated herein.
Kitoh et al. further teaches a layered double hydroxide containing composite material prepared wherein layered double hydroxide membranes (i.e. a functional layer according to claim 1) were formed on opposite surfaces of the porous substrate (i.e. on the porous substrate) (Para. [0116]).
Regarding Claim 11, Kitoh et al. teaches all of the elements of the current invention in claim 10.
Kitoh et al. further teaches the porous substrate is composed of ceramic materials, metal materials and polymer materials (Para. [0067]).
Regarding Claim 12, Kitoh et al. teaches all of the elements of the current invention in claim 11.
Kitoh et al. teaches a helium permeability of the functional layer (i.e. composite material) of 10 cm/min-atm or less (Table 1, Sample No. 1-6)
Regarding Claim 13, Kitoh et al. teaches all of the elements of the functional layer according to claim 1 as explained above, incorporated herein but not reiterated herein.

Regarding Claim 14, Kitoh et al. teaches all of the elements of the composite material according to claim 11 as explained above, incorporated herein but not reiterated herein.
Kitoh et al. further teaches the separator structure for use in a zinc secondary battery (abstract), the separator being in the form of a membrane (i.e. functional layer) (Para. [0046], lines 7-11).
Regarding Claim 15 and 16,  Kitoh et al. teaches all of the elements of the functional layer according to claim 1 as explained above, incorporated herein but not reiterated herein.
Kitoh et al. further teaches a porosity at the surface of the membrane (i.e. functional layer) of 19.0% (Para. [0124]) and the porosity at the surface of the layered double hydroxide membrane (i.e. functional layer) is preferably 20% or less (Para. [0071], lines 15-19). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Additionally, Kitoh et al. teaches that membranes (i.e. functional layer) with a lower porosity of the surface of the layer indicates a higher density of the layer, which is preferred (Para. [0071], lines 15-21) and thus, one of ordinary skill in the art would have been motivated to modify an average porosity of the membrane (i.e. functional layer) as 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kitoh et al. (WO 2016/076047), using US 2017/0077476 as the English translation, in view of Gerald et al. (US 8,541,129) as applied to claim 1 above, and further in view of Kang et al. (KR 20110036863). The English machine translation of Kang et al. is attached in a previous Office action and is referenced below.
Regarding Claim 3, Kitoh et al. as modified by Gerald et al. teaches all of the elements of the current invention of claim 1 as explained above.
Although Kitoh et al. does not explicitly state that the functional layer has no cracks or undergoes no cracking even when dried at 700 for 20 hours, it would have been expected or obvious for the functional layer to have these characteristics as the layered double hydroxide of Kitoh et al. contains the same average porosity and pore 
Regarding Claim 4, Kitoh et al. as modified by Gerald et al. teaches all of the elements of the current invention of claim 1 as explained above.
Although Kitoh et al. does not explicitly state that the layered double hydroxide undergoes no changes in surface microstructure and crystalline structure when immersed in an aqueous potassium hydroxide solution containing oxide for three weeks, it would have been expected or obvious for the functional layer to have these characteristics as the layered double hydroxide of Kitoh et al. contains a resin film that exhibits resistance to an alkaline electrolytic solution such as an aqueous potassium hydroxide solution (Para. [0050]).
Regarding Claim 5, Kitoh et al. as modified by Gerald et al. oh et al. teaches all of the elements of the current invention of claim 1 as explained above.
Kitoh et al. teaches a layered double hydroxide (i.e. a plurality of basic hydroxide layers composed of OH groups) is formed from an aqueous stock solution (i.e. comprises H2O), which contains aluminum ions, carboxylate anions (Para. [0098])
Kitoh et al. does not teach a plurality of basic hydroxide layers Ni or Ti
However, Kang et al. teaches forming a layered double hydroxide comprising titanium and nickel (Para. [0035-37]) in an aqueous solution with urea.
The combination of titanium and nickel in functional layered preparation mixture as taught by Kang et al., with the double layered hydroxide of Kitoh et al. would yield the predictable result of metal ions capable of forming hydroxides to produce layered double hydroxide.  Therefore it would have been obvious to one having ordinary skill in . 
Response to Arguments
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive.
Applicant argues none of the claims of US ‘624 recite the average porosity and average pore diameter of the functional layer recited in pending claim 1 and one of ordinary skill in the art would have no reason to expect that the functional layer recited in the claims of US ‘624 would have been the same.
Examiner respectfully disagrees. There is considerable overlap between the average pore diameter and average porosity of instant claim 1 as compared to that of U.S. Patent No. 10,199,624. The nonstatutory double patenting rejection is not towards the conflicting claims being “the same”, rather it is towards the inventions not being patentably distinct. See MPEP §804. The instant claim 1 is at a porosity of 1-40% and a 
Applicant argues there is nothing to teach or suggest that the LDH material of Kitoh could be used to form the functional layer of Gerald and as such, there is nothing to teach or suggest that the ion-hopping mechanism associated with the membrane of Gerald has anything to do with the mechanism of the LDH functional layer in Kitoh.
In response to applicant's argument that there is nothing to teach the material of the membrane (i.e. functional layer) of Kitoh could be used to form the functional layer of Gerald and that the mechanisms of membranes of Kitoh and Gerald are different, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Gerald teaches an average pore diameter of 2-150 nm in a specialized material layer (i.e. functional layer) of a solid electrolyte in an electrochemical cell would yield predictable results and too low of a pore diameter in the membrane is not practical . The functional layer of Kitoh is a solid electrolyte functional layer for a secondary battery thus there is a reasonable expectation of success with incorporating the teaching of the pore diameter of Gerald, which is a pore diameter size of solid state electrolyte functional layer. The modification of the pore diameter of Kitoh with the pore diameter 
Applicant argues the range of pore diameters in Gerald would have allowed more than just hydroxide ions to pass through the membrane resulting in the functional layer of Kitoh being unable to prevent passage of zinc dendrites, carbon dioxide and water. 
Examiner respectfully disagrees. There is no teaching or evidence in Kitoh that a pore diameter of the size of Gerald would result in functional layer being unable to prevent the passage of zinc dendrites, carbon dioxide and water, or that it would render Kitoh inoperable.
Applicant argues a person of ordinary skill in the art would not have had a reasonable expectation that modifying Kitoh based on Gerald would have been a combination of similar elements yielding predictable results.
Examiner respectfully disagrees. The teaching in Gerald is a pore diameter of solid-state electrolyte functional layer (Col. 3, lines 29-33) and thus, there is a reasonable expectation of success of incorporating the pore diameter teaching with another solid-state electrolyte functional layer, such as the solid electrolyte layer of Kitoh.
Applicant argues the applied art fails to teach or suggest the advantageous effects associated with the claimed function layer comprising a layered double hydroxide. 
In response to applicant's arguments against the references individually wherein neither Kitoh nor Gerald teach these advantageous effects, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In response to applicant's argument that the references do not teach the advantageous effects such as sufficient stress relaxation during drying and maintaining high density necessary to enhance strength, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., stress relaxation and enhanced strength) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/A.C./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729